Case 7:18-cV-10204-VB Document 18 Filed 12/17/18 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
SAMUEL INDIG, MEIR KAHANA, and ROBERT
KLEIN
Plaintiffs,
ANSWER
-against~
THE VILLAGE OF POMONA, BRETT YAGEL, Case No.: 18-cv~10204
LOUIS ZUMMO, LEON HARRIS, and DORIS
ULMAN
Defendants. -
rr" X

 

Defendants Village of Pomona, Brett Yagel, Louis Zummo, Leon Harris and Doris
Ulman, by their attorney CHRISTOPHER RILEY, answering the complaint of plaintiffs allege:
l. Denies the allegations in plaintiffs’ complaint contained in paragraphs l, 2, 4~10,12,
13, 15, 17, 18, 20~22, 29, 33, 34, 36-46, 48, 51-55, 58-77, 79, 81-97, 99-102, 104~106, 108~112,
114-116, and llS.
2. Denies and refers to the documents purportedly quoted for the text and content thereof,
as to paragraphs 3, 14, 16, 19, 35, 47, 49, 56, and 57.
3. Denies the allegations of paragraph 30 of plaintiff’s complaint and refers all questions
of law to this honorable court.
4. Denies the allegations in paragraphs ll and 23 of plaintiffs’ complaint but admits that
Robert Klein is an elected member of the Village Board of Trustees.
5. Denies the allegations of paragraph 25 of plaintiffs’ complaint except admits that
Brett Yagel is a resident of Pomona and is the mayor of Pomona.
6. Denies the allegations of paragraph 28 of plaintiffs’ complaint except admits that

Doris Ulman is a resident of the Village of Pomona and the Village Attorney thereof

 

Case 7:18-cV-10204-VB Document 18 Filed 12/17/18 Page 2 of 4

7. Adrnits that Pornona iis a Village located Within the County of Rockland, State of
NeW York and is partially located in the ToWn of Haverstraw and partially located in the Town of
Rarnapo but denies the balance of the allegations contained in paragraph 32 of plaintiffs’
complaint

8, Denies knowledge or information sufficient to form a belief as to those allegations
contained in paragraphs 78 and 119 of plaintiffs’ complaint

9. Denies the allegations of paragraph 80 of plaintiffs’ complaint but admits that Robeit
Klein is a member of the Village Board of Trustees.

10. As to paragraphs 98, 103, 107, 113, and 117 of plaintiff s eomplaint, defendants
repeat reiterate and reallege each and every denial heretofore set forth herein With the same force
and effect as if more fully set forth herein

AS AN]} FOR A FIRST AFFIRMATIVE DEFENSE

ll. Plaintiff Robert Klein lacks standing in whole or part to bring the instant proceeding

or to recover damages in that he is not the owner of the real property referred to in his complaint;
is not the respondent or defendant in the proceedings referred to in his complaint; is not the
applicant in applications for certificates and/or permits referred to in his complaint except as he
may appear in a representative capacity and has no standing to seek redress for any government
action against and/or damage to and/or denials relating to property owned by third parties and or
proceedings brought against third parties

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

12. Plaintiff Samuel lndig lacks standing in Whole or part to bring the instant

proceeding or to recover damages in that he is not the owner of the real property referred to in his

complaint; is not the respondent or the defendant in the proceedings referred to in his complaint;

 

Case 7:18-cV-10204-VB Document 18 Filed 12/17/18 Page 3 of 4

is not the applicant in applications for certificates and/or permits referred to in his complaint
except as he may appear in a representative capacity and has no standing to seek redress for any
government action against and/or damage to and/or denials relating to property owned by third
parties and or proceedings brought against third parties
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
13. That the plaintiff Meir Kahana pled guilty and/or was otherwise convicted
relative to the ticket and proceeding referred to in plaintiffs’ complaint and as such is barred in
whole or party by the doctrine of collateral estoppel and/ or res judicata and/or issue preclusion
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
14. That the plaintiffs have failed to mitigate damages
AS AND FOR A FIFTH AFFIRMATIVE I)EFENSE
15. That the defendants are entitled to absolute and/or qualified immunity for the
acts alleged.
AS AND F()R A SIXTH AFFIRMATIVE DEFENSE
16. That the plaintiffs have failed to exhaust administrative remedies
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
l7. That the plaintiffs have failed to join a necessary party Without whom the relief
demanded by plaintiffs cannot be granted
AS AND F()R AN EIGHTH AFFIRMATIVE DEFENSE
lS. That there was probable cause for the bringing of the proceedings referred to in
plaintiffs’ complaint and/ or the proceedings did not terminate in favor of the plaintiffs
WHEREFORE, defendant demands judgment against plaintiff dismissing plaintiffs’

complaint and awarding defendant legal fees, costs and disbursements; and granting such other

 

Case 7:18-cV-10204-VB Document 18 Filed 12/17/18 Page 4 of 4

and further relief as this Court may deem just, proper and equitable

Dated: White Plains, New York
December 13, 2018

Yours, etc.

 

CH“RISTOP}zfni{ RI`LE

Attorney for Defendant e of Pomona, Brett
Yagel, Louis Zumrno, Leon Harris and Doris Ulrnan

12 Water Street, Suite 402

White Plains, NY 10601

914/428~4010

Fax No (914) 948-4177

Rileycl @optonline.net

 

